IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT


                        ____________________

                            No. 98-50993
                          Summary Calendar
                        ____________________

UNITED STATES OF AMERICA,

            Plaintiff-Appellee,

  v.

LARRY DEAN CRULL,

            Defendant-Appellant.


_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                         (SA-97-CR-55-ALL)
_________________________________________________________________

                            June 3, 1999

Before KING, Chief Judge, DUHE’ and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Larry Dean Crull was convicted after a jury trial of two

counts of attempting to manufacture methamphetamine, in violation

of 21 U.S.C. §§ 841(a)(1) and 846, and of one count of possessing

ephedrine (a component of methamphetamine), in violation of 21

U.S.C. § 841(d)(1).    On appeal, he argues (1) that the indictment

fails to allege sufficiently the crimes with which he was charged

       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.


                                   1
and (2) that there was insufficient evidence to support his

convictions for attempt to manufacture methamphetamine.    We

affirm.

     We review the sufficiency of an indictment de novo.     See

United States v. Gaytan, 74 F.3d 545, 551 (5th Cir. 1996).

Although Crull raises the sufficiency of his indictment for the

first time on appeal, “[b]ecause an indictment is jurisdictional,

defendants at any time may raise an objection to the indictment

based on failure to charge an offense.”   United States v.

Cabrera-Teran, 168 F.3d 141, 143 (5th Cir. 1999).   However, if

the defect is raised for the first time on appeal and the

appellant does not assert prejudice, “the indictment is to be

read with maximum liberality finding it sufficient unless it is

so defective that by any reasonable construction, it fails to

charge the offense for which the defendant is convicted.”       Id.

(internal quotation marks omitted).

     Crull argues that “the Government clearly failed to provide

[Crull] with a ‘plain, concise and definite written statement of

the essential facts constituting the offense charged’” (citing

Fed. R. Crim. P. 7) (emphasis added by Crull).   The indictment in

this case does not contain any specific facts.   Instead, it

simply sets forth the elements of the offenses charged and states

that on the listed dates the defendant committed the listed

offenses in the Western District of Texas.   There is no

requirement, however, that the indictment contain detailed

factual descriptions of the offenses charged.    See Gaytan, 74
2
F.3d at 551-52 (finding indictment sufficient in spite of

defendants’ argument that it was “factually barren” and did not

contain “time, dates, places and persons involved and specific

criminal acts necessary to know the nature of the charges and

prepare a defense”).    Both the Sixth Amendment and Federal Rule

of Criminal Procedure 7 require only that the indictment “(1)

enumerate each prima facie element of the charged offense; (2)

fairly inform the defendant of the charges filed against him; and

(3) provide the defendant with a double jeopardy defense against

future prosecutions.”    Id.   The indictment in the present case

meets these requirements.

     Crull also challenges the sufficiency of the evidence to

support his attempt convictions.       Although Crull moved for a

judgment of acquittal pursuant to Federal Rule of Criminal

Procedure 29 after the government finished presenting evidence,

he failed to renew his motion at the close of all evidence.

“Where a defendant fails to renew his motion at the close of all

the evidence, after defense evidence has been presented, he

waives his objection to the earlier denial of his motion.”

United States v. Daniel, 957 F.2d 162, 164 (5th Cir. 1992).         “In

this circumstance, appellate review is limited to determining

whether there was a manifest miscarriage of justice, that is,

whether the record is ‘devoid of evidence pointing to guilt.’”

Id. (quoting United States v. Robles-Pantoja, 887 F.2d 1250, 1254

(5th Cir. 1989)).   “In making this determination, the evidence,

as with the regular standard for review for insufficiency of


                                   3
evidence claims, must be considered in the light most favorable

to the government, giving the government the benefit of all

reasonable inferences and credibility choices."   United States v.

Ruiz, 860 F.2d 615, 617 (5th Cir. 1988) (internal quotation marks

omitted).   After reviewing the record and the arguments of the

parties, we conclude that there was ample evidence to support

Crull’s two convictions for attempting to manufacture

methamphetamine.   See United States v. Anderson, 987 F.2d 251,

255-56 (5th Cir. 1993).

     AFFIRMED.




                                 4